                                          Case 3:20-cv-00155-WHO Document 63 Filed 05/18/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     J.C.,                                                Case No. 20-cv-00155-WHO
                                                          Plaintiff,
                                   8
                                                                                              ORDER GRANTING MOTION TO
                                                    v.                                        SHORTEN TIME
                                   9

                                  10     CHOICE HOTELS INTERNATIONAL,                         Re: Dkt. No. 59
                                         INC., et al.,
                                  11                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                                 Plaintiff J.C. has sued several hotels in this case under the Trafficking Victims Protection
                                  14
                                       Reauthorization Act of 2008 18 U.S.C. § 1591 et seq. for sex trafficking that occurred at their
                                  15
                                       hotels. As to defendant Hilton Worldwide Holding Inc.’s (“Hilton”), the First Amended
                                  16
                                       Complaint alleges that J.C. was trafficked at the Embassy Suites by Hilton in Alexandria Old
                                  17
                                       Town located at 1900 Diagonal Road, in Alexandria, Virginia. First Amended Complaint
                                  18
                                       (“FAC”) [Dkt. No. 34] ¶¶ 108(a), 118, 122. Hilton has moved to dismiss the FAC on several
                                  19
                                       grounds, including that there is no specific jurisdiction over them for conduct that occurred at the
                                  20
                                       Embassy Suites in Virginia. Defendant Hilton Worldwide Holding Inc.’s Motion to Dismiss the
                                  21
                                       First Amended Complaint Under Rules 12(b)(2), 12(b)(6) and 21 (“Hilton MTD”) [Dkt. No. 43] 7.
                                  22
                                                 During the meet and confer process on Hilton’s motion to dismiss, J.C.’s counsel learned
                                  23
                                       that J.C. was also trafficked on various occasions at the DoubleTree® by Hilton located at 2001
                                  24
                                       Point W. Way, Sacramento, California and the Hilton Sacramento Arden West located at 2200
                                  25
                                       Harvard St, Sacramento, California. Plaintiff’s Motion to Shorten Time to Hear Plaintiff’s Motion
                                  26
                                       for Leave to Amend Her First Amended Complaint (“Mot. Shorten Time”) [Dkt. No. 59] 2.
                                  27
                                       Accordingly, she intends to seek leave to amend her FAC based on these new facts relevant to the
                                  28
                                          Case 3:20-cv-00155-WHO Document 63 Filed 05/18/20 Page 2 of 3




                                   1   jurisdictional analysis raised by Hilton’s motion to dismiss. Plaintiff’s Proposed Motion for Leave

                                   2   to Amend Her First Amended Complaint (“Proposed Mot. for Leave”) [Dkt. No. 59-3]; id., Ex. B

                                   3   [Dkt. No. 59-6] (strikethrough comparison between FAC and proposed Second Amended

                                   4   Complaint). Before me is a request to shorten time so that J.C.’s motion to leave to amend the

                                   5   FAC is heard on the same day as Hilton’s motion to dismiss, June 3, 2020. Mot. Shorten Time 1.

                                   6           Hilton opposes for three reasons. See Defendant Hilton Worldwide Holdings Inc.’s

                                   7   Response to Plaintiff’s Motion to Shorten Time to Hear Plaintiff’s Motion For Leave to Amend

                                   8   Her First Amended Complaint (“Oppo.”) [Dkt. No. 62]. First, it argues that J.C. delayed in raising

                                   9   this new theory about why it can be sued in California. But as J.C. explains in her motion, she

                                  10   only recently remembered the alleged trafficking in Sacramento due to the trauma of her

                                  11   victimization. Mot. Shorten Time 2. Second, Hilton contends that it needs an opportunity to fully

                                  12   brief the factors that govern leave to amend a pleading under Foman v. Davis, 371 U.S. 178, 182
Northern District of California
 United States District Court




                                  13   (1962). Oppo. 4. Based on the summarized argument it has provided, I do not see the need to

                                  14   fully brief the Foman factors any further.

                                  15          Third, Hilton acknowledges that “[n]othing in Plaintiff’s proposed SAC affects the

                                  16   outcome of the questions that Hilton’s Motion to Dismiss presents to the Court: (1) whether the

                                  17   Court has personal jurisdiction over Hilton related to alleged trafficking that took place in

                                  18   Virginia; (2) whether Hilton is a proper party; and (3) whether the [FAC] states a claim against

                                  19   Hilton under the Trafficking Victims Protection Reauthorization Act.” Oppo. 1-2. It further

                                  20   acknowledges that “[t]he only material addition in the SAC is a single paragraph alleging forced

                                  21   sexual exchanges at two Sacramento hotels ‘several times’ between 2009 and 2010.” Id. at 2.

                                  22   Accordingly, it provides reasons why this new allegation does not cure the lack of personal

                                  23   jurisdiction. This is precisely the kind of argument that Hilton can add to its reply brief in support

                                  24   of its motion to dismiss.

                                  25          Having reviewed J.C.’s proposed motion for leave and Hilton’s summarized reasons

                                  26   against it, I find that good cause exists to allow J.C. to amend her FAC and I am inclined to grant

                                  27   it once J.C. has filed the motion. As Hilton itself acknowledges, the proposed amendment is on

                                  28   the narrow issue that J.C. was also trafficked in Hilton’s hotels located in Sacramento, California.
                                                                                         2
                                          Case 3:20-cv-00155-WHO Document 63 Filed 05/18/20 Page 3 of 3




                                   1   Instead of going through an entirely new briefing schedule on this narrow issue, the most efficient

                                   2   way to proceed is to allow that proposed amendment to be considered in this round of motions to

                                   3   dismiss and to allow Hilton an opportunity to respond to it in its reply brief in support of its

                                   4   motion to dismiss.

                                   5          In the interest of judicial efficiency and fairness, J.C.’s motion to shorten time is

                                   6   GRANTED with the following modification: J.C. must file her proposed motion for leave to

                                   7   amend her FAC and proposed SAC by May 19, 2020. Upon granting her motion, for the reasons

                                   8   set forth above, Hilton’s deadline to file a reply brief in support of its motion to dismiss will be

                                   9   extended from May 20, 2020 to noon (Pacific Standard Time) on May 26, 2020. Hilton may use

                                  10   an additional five (5) pages to address its specific jurisdiction argument in light of J.C.’s new

                                  11   allegation that she was subject to traffic victimization in not only Alexandria, Virginia, but also in

                                  12   Sacramento, California. I will then hear oral argument on Hilton’s motion to dismiss, along with
Northern District of California
 United States District Court




                                  13   the other two motions to dismiss pending in this case, on June 3, 2020.

                                  14          IT IS SO ORDERED.

                                  15   Dated: May 18, 2020

                                  16

                                  17
                                                                                                      William H. Orrick
                                  18                                                                  United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          3
